Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Portfolio Overview Second Quarter 2013 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 1 DispositionDuring the Quarter 2 Dispositions Following the Quarter 2 Portfolio Overview 3 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 8 Forward Looking Statements 13 Additional Information 13 ICON ECI Fund Fifteen, L.P. As of October 18, 2013 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2013.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with our initial offering on June 6, 2011 through the closing of our offering on June 6, 2013.During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended June 30, 2013: Ardmore Shipholding Limited Investment Date: 04/02/2013 Collateral: Two chemical tanker vessels acquired for $37,100,000. Structure: Lease Expiration Date: 04/30/2018 Purchase Price: Equity Invested: Lubricating Specialties Company Investment Date: 04/05/2013 Collateral: Liquid storage tanks, blending lines and packaging equipment valued at $52,030,000. Structure: Loan Expiration Date: 08/01/2018 Facility Amount: Equity Invested: Jurong Aromatics Corporation Pte. Ltd. Investment Date 05/15/2013 CCollateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore valued at $2,260,000,000. Structure: Loan Expiration Date: 01/16/2021 Facility Amount: Equity Invested: Investments Following the Quarter The Fund made the following investments after the quarter ended June 30, 2013: Quattro Plant Limited Investment Date: 07/12/2013 Collateral: Rail support construction equipment valued at £27,573,000. Structure: Loan Expiration Date: 08/01/2016 Facility Amount: £4,000,000 Equity Invested: £4,000,000 Go Frac, LLC Investment Date: 07/22/2013 Collateral: Oil well fracking, cleaning and servicing equipment acquired for $165,000. Structure: Lease Expiration Date: 04/30/2017 Purchase Price: Equity Invested: Sargeant Marine, Inc. Investment Date: 09/25/2013 Collateral: Asphalt carrier vessel valued at $21,600,000. Structure: Loan Expiration Date: 12/31/2018 Facility Amount: Equity Invested: Varada Marine Investment Date: 10/04/2013 Collateral: Three offshore supply vessels, two of which are currently under construction. The combined value of all three vessels upon completion and delivery is $91,833,000. Structure: Loan Expiration Date: 06/30/2022 Facility Amount: Fund Participation: ($17,500,000 Funded to Date) 1 ICON ECI Fund Fifteen, L.P. Dispositions During the Quarter The Fund disposed of the following investment during the quarter ended June 30, 2013: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Disposition Date: Various through 04/10/2013 Equity Invested: Total Proceeds Received: $3,225,000* * Due to Kanza’s failure to meet certain payment obligations, the collateral was repossessed and sold. Although a substantial portion of the loan has been recovered, the Fund continues to pursue all legal remedies to obtain payment of the outstanding loan balance. Dispositions Following the Quarter The Fund disposed of the following investments after the quarter ended June 30, 2013: SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Disposition Date: 07/10/2013 Equity Invested: Total Proceeds Received: Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Disposition Date: 10/04/2013 Equity Invested: Total Proceeds Received: 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview As of June 30, 2013, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Equity Invested: Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Expiration Date: 11/22/2016 Equity Invested: Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Equity Invested: Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 01/01/2017 Equity Invested: NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Equity Invested: Murray Energy Corporation Structure: Leases Collateral: Mining equipment. Expiration Dates: 09/30/2015 10/31/2015 Equity Invested: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Expiration Date: 02/01/2018 Equity Invested: Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Expiration Date: 10/04/2017 Equity Invested: Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 06/03/2021 Equity Invested: SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Expiration Date: 07/10/2017 Equity Invested: 3 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 06/30/2014 Equity Invested: Superior Tube Company, Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Expiration Date: 10/01/2017 Equity Invested: Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 11/30/2016 Equity Invested: Heniff Transportation Systems, LLC Structure: Loan Collateral: Tractors, stainless steel tank trailers and related equipment. Expiration Date: 08/31/2016 Equity Invested: Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 04/30/2018 Equity Invested: Lubricating Specialties Company Structure: Loan Collateral: Liquid storage tanks, blending lines and packaging equipment. Expiration Date: 08/01/2018 Equity Invested: Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Expiration Date: 01/16/2021 Equity Invested: 4 ICON ECI Fund Fifteen, L.P. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, based on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015 and increased to $10,000,000.The interest rate for general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At June 30, 2013, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested as of June 30, 2013 Leverage Ratio 0.57:1* % of Receivables Collected in the Quarter Ended June 30, 2013 100%** * Leverage ratio is defined as total liabilities divided by total equity. ** Collections as of October 7, 2013. One of our objectives is to provide cash distributions to our partners.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to partners and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to partners, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). 5 ICON ECI Fund Fifteen, L.P. Performance Analysis (continued) In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Partners during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO ICON ECI Fund Fifteen, L.P. Cash Available From Business Operations for the Period January 1, 2013 through June 30, 2013 Cash Balance at January 1, 2013 $ Cash Balance at June 30, 2013 $ Net Change in Cash $ Add Back: Distributions Paid to Partners from January 1, 2013 through June 30, 2013 $ Investments made during the Period Investment in Notes Receivable $ Purchase of Equipment Investment in Joint Venture Investment by Noncontrolling Interests $ Deduct: Net Equity raised during the Period $ Cash Available from Business Operations (CABO) $ (1) This amount is the net amount of (a) Sale of Limited Partnership Interests, (b) Sales and Offering Expenses Paid, (c) Deferred Charges and (d) Repurchase of Limited Partnership Interests, all directly from the GAAP Cash Flow statement.This amount is deducted as it is not considered a source for distributions. 6 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager, and ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Investment Manager and the dealer manager of our offering, whereby we pay certain fees and reimbursements to these parties.ICON Securities is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses was capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests were sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred. We pay or paid our Investment Manager (i) a management fee equal to 3.5% of the gross periodic payments due and paid from our investments, and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Investment Manager, please see the Fund’s prospectus. In connection with the investments made for the period January 1, 2013 through the date of this report, we paid our Investment Manager aggregate acquisition fees in the amount of approximately $6,735,000. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner in the amount of $36,369 and $67,158 for the three and six months ended June 30, 2013, respectively.We paid distributions to our General Partner of $14,687 and $22,782 for the three and six months ended June 30, 2012, respectively.Additionally, our General Partner’s interest in the net income attributable to us was $17,727 and $27,830 for the three and six months ended June 30, 2013, respectively. Our General Partner’s interest in the net loss attributable to us was $26,199 and $26,347 for the three and six months ended June 30, 2012, respectively. Fees and other expenses paid or accrued by us to our General Partner or its affiliates were as follows: Three Months Ended June 30, Six Months EndedJune 30, Entity Capacity Description ICON Capital, LLC Investment Manager Organizational and offering expense reimbursements (1) $ ICON Securities, LLC Dealer-Manager Dealer-Manager fees (2) ICON Capital, LLC Investment Manager Acquisition fees (3) ICON Capital, LLC Investment Manager Management fees (4) ICON Capital, LLC Investment Manager Administrative expense reinbursements (4) ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.
